Citation Nr: 0209690	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  94-15 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an abdominal disorder.


REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
Pennsylvania Department of Military and 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 16, 1991 to 
April 5, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1993 RO decision, confirmed in March 1994, which 
denied service connection for an abdominal disorder.  The 
Board remanded the case to the RO for additional development 
in October 1998.


FINDING OF FACT

The veteran's abdominal disorder pre-existed and was not 
worsened by her period of active service.  


CONCLUSION OF LAW

An abdominal disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (1991);  38 C.F.R. 
§§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

After a period of service in the Naval Reserve, the veteran 
served on active duty in the Navy from January 16, 1991 to 
April 5, 1991.  She then had additional reserve service.

A review of the medical records associated with the file 
indicates that the veteran was hospitalized at Geisinger-
Wyoming Valley Medical Center (GWVMC) from late January 1990 
to early February 1990. On admission, the examiner noted that 
the veteran had been referred to him in December 1989 after 
she complained of increasing menorrhagia, dyspareunia and 
post-coital cramping which began approximately five years ago 
and became more severe. The veteran reported that a tubal 
ligation and appendectomy had been performed a number of 
years ago. The discharge summary indicates that a January 
1990 diagnostic laparoscopy showed an enlarged uterus with 
multiple dense pelvic and bowel adhesions. The examiner 
stated that the veteran had a history of increasing abdominal 
and epigastric pain. The veteran then underwent a total 
abdominal hysterectomy, left ovarian wedge biopsy, 
exploratory laparotomy, and lysis of pelvic and bowel 
adhesions. The examiner noted that during surgery, it 
appeared that the veteran probably had a reactive peritonitis 
following an appendectomy a number of years ago since the 
cecum was primarily adherent to the anterior abdominal wall 
and dome of the bladder. The principal discharge diagnosis 
was a fibroid uterus, and additional diagnoses included 
pelvic and large bowel adhesions, corpus luteum, left ovary, 
menorrhagia, severe dysmenorrhea, urinary tract infection, 
and history of previous appendectomy with reactive 
peritonitis.

Service medical records from the veteran's reserve service 
show that in June 1990 she reported multiple complications 
since her January 1990 surgery, including chronic urinary 
tract infections (UTIs) and severe abdominal cramps secondary 
to abdominal adhesions.

Service medical records from the veteran's period of active 
duty (January 16, 1991 to April 5, 1991) show that on January 
23, 1991, she reported having abdominal cramps for several 
weeks. She stated that bowel movements had been irregular 
since her surgery in 1990. Subsequent service medical records 
reflect treatment for complaints of polyuria and abdominal 
cramping. In late February 1991, an examiner indicated a 
diagnostic assessment of possible adhesions causing problems. 
That same day, another examiner diagnosed lower abdominal 
crampy abdominal pain probably urologic in origin. In another 
examination that day, the diagnostic impression was chronic 
pelvic pain. A gastrointestinal (GI) disorder was not 
diagnosed during the veteran's active duty service.

Post-active duty private medical records from the Geisinger 
Medical Group show that in July 1991, the veteran was 
diagnosed with questionable irritable bowel syndrome (IBS), 
and that in September 1991, she was diagnosed with IBS and 
adhesions.

Private medical records from the GWVMC show that in June 
1992, the veteran was diagnosed with chronic constipation and 
fecal impaction; in July 1992, she underwent a subtotal 
colectomy. Subsequent statements from the veteran's treating 
physician, S. Alfano, D.O., show that she has a dysmotility 
disorder of the bowel. In statements received in May 1997 and 
August 1998, Dr. Alfano stated that this disorder could have 
been caused by a past viral infection, and in the latter 
statement, he opined that the stress of the veteran's active 
duty exacerbated an underlying bowel disorder which led to 
the chronic dysmotility associated with IBS and her 
surgeries.

At a September 1997 VA general medical examination, a doctor 
indicated the following pertinent diagnoses: history of 
dysmotility of the bowels, and status post subtotal colectomy 
due to dysmotility of the bowels. He stated that a review of 
the medical records showed that no specific etiology of the 
bowel dysmotility had been established. 

Medical records received from the late 1990s show the veteran 
being seen on several occasions with complaints including 
chronic abdominal pain, nausea, vomiting, diarrhea, and 
dysmotility problems.  She also indicated weakness and 
dehydration.  She was hospitalized for these conditions on 
May 21, 1998, and released on May 26, 1998 after these 
conditions stabilized. 
In September 1998, lay statements were received from the 
veteran's son and from a friend of the veteran indicating 
their observations of the veteran's deteriorating health and 
relating her condition to her period of service.

In November 1999, the veteran was given a VA stomach, 
duodenum, and peritoneal adhesions examination.  The 
examiner's impression was that the veteran had been found to 
have nonspecific motor abnormality of the GI tract by outside 
medical facilities, and underwent a subtotal colectomy in 
1992 because of the severity of her symptoms.  Since her 
colectomy, persistent GI symptoms relating to nausea, crampy 
abdominal pains, and persistent diarrhea had largely 
incapacitated the veteran.  Her condition remained stable, 
but there had been no improvement in her symptoms over time.  
In an addendum to this examination following review of the 
claims file in December 2000, the examiner addressed Dr. 
Alfonso's opinion that the veteran's dysmotility disorder 
could be the result of a remote viral infection while the 
veteran was in service.  The examiner found this opinion to 
be unfounded, and indicated that he knew of no medical 
literature which would support a relationship between a 
remote viral infection and the veteran's condition in 1992 
when she underwent a subtotal colectomy.  The examiner's 
conclusion in December 2000 was a nonspecific etiology for 
the veteran's constipation and colonic distention and 
impaction.  

In March 2002, the veteran was given a VA digestive 
conditions examination by a different examiner.  The 
examiner's opinion was that the veteran had a stomach 
disorder which was best described as irritable bowel 
syndrome.  His opinion was that the veteran's irritable bowel 
syndrome was not caused by any incident during service, and 
long predated her period of service.  He indicated that there 
was no evidence that the veteran's irritable bowel syndrome 
was aggravated or worsened beyond its natural progression 
during her period of service.  The examiner stated his 
agreement with the earlier examiner's opinion that Dr. 
Alfano's statement regarding a viral infection possibly being 
the cause of the veteran's abdominal disorder was unfounded.  
The examiner found this opinion illogical given his opinion 
that the veteran's disorder preceded her period of service by 
many years.  He further stated that he was not aware of any 
medical literature which would support a viral causation of 
the veteran's IBS.  His diagnosis was IBS, status post-
colectomy, and status post-gynecologic surgery.

Analysis

The file shows that through correspondence, the rating 
decisions, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate her claim.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
As the veteran's period of active service was less than 90 
days, she is not entitled to presumptive service connection 
for any conditions.  38 C.F.R. § 3.307(a).

Medical records prior to the veteran's period of active 
service show that in January 1990 the veteran underwent a 
total abdominal hysterectomy, left ovarian wedge biopsy, 
exploratory laparotomy, and lysis of pelvic and bowel 
adhesions.  Prior to this surgery, she indicated in December 
1989 that she had been experiencing increasing menorrhagia, 
dyspareunia, and post-coital cramping for the previous five 
years.  She also reported intermittent generalized abdominal 
pain and cramping.  A diagnostic laparoscopy performed in 
January 1990 found an enlarged uterus along with multiple 
dense pelvic and bowel adhesions, and noted that the veteran 
had a history of increasing abdominal and epigastric pain.  
Following her January 1990 surgery, the examiner indicated 
that the veteran probably had a reactive peritonitis 
following a previous appendectomy since the cecum was 
primarily adherent to the anterior abdominal wall and dome of 
the bladder.  Medical records from June 1990 show the veteran 
complaining of multiple complications since her January 1990 
surgery, including chronic UTIs and severe abdominal cramps 
secondary to abdominal adhesions.

Upon consideration of the above evidence, the Board finds 
that the veteran's abdominal disorder existed prior to her 
entry into active service.  The evidence shows that the 
veteran experienced abdominal pains and was treated in 
connection with such pains on a number of occasions prior to 
active service.  Additionally, there is no evidence of record 
which demonstrates that the veteran's abdominal disorder was 
aggravated beyond its normal progression during her period of 
service.  The March 2002 examination given to the veteran 
found that her abdominal disorder long predated her active 
service, and was not aggravated or worsened by her period of 
service.  

The only evidence of record which suggests that the veteran's 
abdominal disorder may have been incurred or aggravated 
during service is Dr. Alfano's opinion received in May 1997 
that the veteran's severe medical condition could have been 
caused by a viral infection caught while on active duty, and 
his opinion received in August 1998 that stress experienced 
during service exacerbated an underlying bowel disorder and 
led to other abdominal conditions.  Dr. Alfano provided no 
further explanation or rationale for these opinions, and 
there is no medical evidence of record which supports the 
idea that the veteran caught a virus while on active duty 
which led to her abdominal disorder, or that stress 
experienced during service exacerbated the veteran's 
abdominal conditions.  In light of medical evidence 
indicating that the veteran's abdominal disorder existed 
prior to her entry into active service, and other medical 
opinions that the veteran's abdominal disorder was not 
aggravated by service and that Dr. Alfano's statement 
regarding a viral cause for the veteran's abdominal disorder 
is unfounded and not supported by medical literature, the 
Board finds Dr. Alfano's opinions to be lacking in probative 
value.  

The veteran has asserted that her abdominal disorder was 
incurred during her period of active service; however, the 
veteran is a layman, and as such has no competence to give a 
medical opinion on diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

The weight of the credible evidence shows that the veteran's 
abdominal disorder existed prior to her period of active 
service, and was not aggravated by her period of active 
service.  As the preponderance of the evidence is against the 
claim for service connection for an abdominal disorder, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for an abdominal disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

